department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division au6 uniform issue list legend taxpayer a employer plan x amount amount amount amount4 amount dear this is in response to your request dated april10 as supplemented by correspondence dated date from your authorized representative in which you page request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan x totaling amount taxpayer a represents that she timely rolled over amount from the distribution but could have rolled over amount in addition to amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to plan x's failure to provide the required rollover notice under sec_402 f notice taxpayer a asserts that since she did not have the f notice information she miscalculated the taxable_portion of amount and therefore failed to roll over amount taxpayer a further represents that amount has not been used for other purposes taxpayer a represents that she retired from employment with employer bat the end of date with a monthly annuity under plan x taxpayer a elected the option to be paid a one-third lump sum distribution of her plan x retirement benefit and on date received amount as the one-third lump sum taxpayer a submitted as part of her ruling_request a plan x publication that describes the plan and its retirement benefit provisions the publication states that plan x is a qualified_plan under sec_401 a of the code taxpayer a represents that she did not receive a written notice to recipients of distributions eligible for rollover treatment as required under sec_402 of the code taxpayer a represents that her plan x benefit included both her own and employer b's contributions and thus included some after-tax contributions taxpayer a intended to make a rollover_contribution of the taxable_portion of amount taxpayer a received a letter dated date from plan x informing her that her own contributions to plan x amounted to amount taxpayer a subtracted amount from amount to determine what she thought was the taxable_portion of the distribution she represents that she rolled over a total of amount to two separate individual_retirement_accounts iras within the 60-day rollover period on date taxpayer a received a statement of taxable earnings listing amount the sum of amount and amount as the taxable_portion of her distribution taxpayer a contacted plan x and learned that her calculation of the taxable_portion of the distribution had been in error and that she had not rolled over all of the taxable_portion of the amount as she had intended based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount page sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust but shall not include any distribution which is one of a series of substantially equal payments not less frequently than annually based on the life or life expectancy of the employee or the joint lives or life expectancies of the employee and beneficiary or for a specified period of years or more a distribution required under sec_401 a of the code or a hardship_distribution sec_402 of the code provides that in the case of any eligible_rollover_distribution the amount transferred may include the portion of such a distribution which is not includible in gross_income determined without regard to a rollover under sec_402 to the extent a such portion is transferred in a direct trustee-to-trustee transfer to a qualified_trust or to an annuity_contract described in sec_403 of the code and such trust or contract provides for separate_accounting for amounts so transferred and earnings thereon including separately accounting for the portion of such distribution which is includible in gross_income and the portion of such distribution which is not so includible or b such portion is transferred to an eligible_retirement_plan described in clause i or ii of sec_402 which includes an ira in the case of a transfer described in sec_402 or b the amount transferred shall be treated as consisting first of the portion of such distribution that is includible in gross_income determined without regard to sec_402 sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the income_tax regulations regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of page4 the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution sec_1_402_f_-1 q a-1 of the regulations provides in part that the sec_402 notice must explain the rules under which the distributee may elect that the distribution be paid in the form of a direct_rollover to an eligible_retirement_plan the rules that require the withholding of tax on the distribution if it is not paid in a direct_rollover the rules under which the distributee may defer tax on the distribution if it is contributed in a rollover to an eligible_retirement_plan within days of the distribution and if applicable certain special rules regarding the taxation of the distribution as described in sec_402 averaging with respect to lump sum distributions and e other rules including treatment of net_unrealized_appreciation notice_2009_68 2009_39_irb_423 date provided a safe_harbor f notice which in part would notify employees about allocating after-tax contributions in the event of a partial_distribution sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover was caused by plan x's failure to provide notice as required by sec_402 of the code taxpayer a represents that she intended to roll over only a portion of the eligible_rollover_distribution to an ira as allowed under sec_402 of the code and that the amount intended to be rolled over was the taxable_portion of the distribution under sec_402 such a partial_rollover is treated as consisting first of the portion of such distribution that is includible in gross_income taxpayer a asserts that the taxable_amount was amount the sum of amount and amount but she did not roll over amount because plan x did not issue her a f notice alerting her to the method for determining the taxable_portion of amount during the 60-day rollover period as a -- - -- -- - - pages result she miscalculated the taxable_portion and failed to roll over the full taxable_amount as she intended therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact id at se t ep ra t1 please address all correspondence to sincerely yours c tvt1hw a- 1jj o1k nsj carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
